BUSSEY, Presiding Judge:
Donald Bagsby, hereinafter referred to as defendant, was charged in the District Court of Tulsa County with the offense of Robbery with Firearms; he entered a plea of guilty to said offense; his punishment was fixed at fifteen (15) years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
*791The defendant’s only proposition of error contends that the punishment is excessive, appearing to have been given under the influence of passion or prejudice. The record reflects that the trial court painstakingly explained to the defendant his constitutional rights prior to accepting his plea. It is apparent that the defendant, with counsel, voluntarily entered a plea of guilty, knowing the consequences of such plea. The defendant readily admitted his guilt to the offense, as well as many additional arrests and convictions.
This Court has consistently held that it is without authority to modify a sentence unless we can conscientiously say under all the facts and circumstánces the sentence was so excessive as to shock the conscience of the Court. Roberts v. State, Okl.Cr., 473 P.2d 264.
We have carefully reviewed the record and are of the opinion that the sentence of fifteen years does not shock the conscience of this Court. The judgment and sentence is accordingly
Affirmed.
NIX and BRETT, JJ., concur.